Exhibit 10.1
 


THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ISLET
SCIENCES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
ISLET SCIENCES, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
Warrant Certificate No. [1]
 
1. Issuance. In consideration of good and valuable consideration as set forth in
the Subscription Agreement (as defined below), the receipt and sufficiency of
which are hereby acknowledged by ISLET SCIENCES, INC., a Nevada corporation (the
“Company”); [●], its successors and/or registered assigns (the “Investor”), is
hereby granted the right to purchase at any time on or after the Increase Date
(as defined below) until the date which is the last calendar day of the month in
which the fifth anniversary of the Increase Date occurs (the “Expiration Date”),
[●] fully paid and non-­assessable shares (the “Warrant Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), as such
number may be adjusted from time to time pursuant to the terms and conditions of
this Warrant to Purchase Shares of Common Stock (this “Warrant”).
 
This Warrant was issued to the Investor on [●] (the “Issue Date”).
 
2. Definitions. For the purposes of this Warrant, the following terms shall have
the following meanings:
 
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.
 
“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg
L.P. (or if that service is not then reporting the relevant information
regarding the Common Stock, a comparable reporting service of national
reputation selected by the Investor and reasonably acceptable to the Company)
(“Bloomberg”) for the relevant date.
 
“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.
 
“DTC” means The Depository Trust Company.
 
“DTC Eligible” means, with respect to the Common Stock, that such Common Stock
is eligible to be deposited in certificated form at DTC, cleared and converted
into electronic shares by DTC and held in the name of the clearing firm
servicing the Investor’s brokerage firm for the benefit of the Investor.
 
“Exercise Price” means the amount equal to the per share price of the Common
Stock paid by investors in the Company’s first bona fide equity financing having
an aggregate offering value of at least $5,000,000 after the date hereof; or, if
no such financing has occurred on or after the Increase Date but prior to the
Exercise Date, then an amount equal to 200% of the VWAP for the sixty (60) days
immediately preceding the Exercise Date per share of Common Stock, in each case
as the same may be adjusted from time to time pursuant to the terms and
conditions of this Warrant.
 
 
1

--------------------------------------------------------------------------------

 
 
“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined; provided that if the
Common Stock is listed on any domestic securities exchange, the term “Business
Day” as used in this sentence means Business Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the “Fair Market Value” of the Common
Stock shall be the fair market value per share as determined jointly by the
Board and the Investor.
 
“Increase Date” shall mean the date upon which the Company files with the State
of Nevada a certificate of amendment to the Company’s articles of incorporation,
as amended, increasing the authorized shares of the Corporation’s Common Stock,
but in any event, no later than January 5, 2017.
 
“Subscription Agreement” means that certain subscription agreement, by and
between the Company and the Investor, dated as of [●].
 
“Trade Price” shall mean the higher of: (i) the Closing Price of the Common
Stock on the Issue Date; and (ii) the VWAP (as defined below) of the Common
Stock for the Trading Day that is two (2) Trading Days prior to the Exercise
Date.
 
“Trading Day” means any day during which the principal market on which the
Common Stock is traded (the “Principal Market”) shall be open for business.
 
“VWAP” shall mean the volume-­weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
3. Exercise of Warrant.
 
3.1 General. This Warrant is exercisable in whole or in part at any time and
from time to time commencing on the Increase Date and ending on the Expiration
Date. Such exercise shall be effectuated by submitting to the Company (either by
delivery to the Company or by email or facsimile transmission) a completed and
duly executed Notice of Exercise substantially in the form attached to this
Warrant as Exhibit A (the “Notice of Exercise”). The date a Notice of Exercise
is either faxed, emailed or delivered to the Company shall be the “Exercise
Date,” provided that, if such exercise represents the full exercise of the
outstanding balance of this Warrant, the Investor shall tender this Warrant to
the Company within five (5) Trading Days thereafter, but only if the Delivery
Shares to be delivered pursuant to the Notice of Exercise have been delivered to
the Investor as of such date. The Notice of Exercise shall be executed by the
Investor and shall indicate (a) the number of Delivery Shares to be issued
pursuant to such exercise, and (b) the method of payment, including whether the
exercise is a cashless exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, at the option of the Investor as expressed in the Notice of
Exercise, by the following methods:
 
(a) by delivery to the Company of a certified or official bank check payable to
the order of the Company or by wire transfer of immediately available funds to
an account designated in writing by the Company, in the amount of such Aggregate
Exercise Price;
 
(b) by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price;
 
(c) by surrendering to the Company (x) Warrant Shares previously acquired by the
Investor with an aggregate Fair Market Value as of the Exercise Date equal to
such Aggregate Exercise Price and/or (y) other securities of the Company having
a value as of the Exercise Date equal to the Aggregate Exercise Price (which
value in the case of debt securities shall be the principal amount thereof plus
accrued and unpaid interest, in the case of preferred stock shall be the
liquidation value thereof plus accumulated and unpaid dividends and in the case
of shares of Common Stock shall be the Fair Market Value thereof); or
 
(d) any combination of the foregoing.
 
In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (b), (c) or (d) above where the number of shares
whose value is equal to the Aggregate Exercise Price is not a whole number, the
number of shares withheld by or surrendered to the Company shall be rounded up
to the nearest whole share and the Company shall make a cash payment to the
Investor (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) based on the incremental fraction of a share
being so withheld by or surrendered to the Company in an amount equal to the
product of (x) such incremental fraction of a share being so withheld or
surrendered multiplied by (y) in the case of Common Stock, the Fair Market Value
per Warrant Share as of the Exercise Date, and, in all other cases, the value
thereof as of the Exercise Date determined in accordance with clause (c)(y)
above.
 
(e) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Delivery Shares, the Company shall promptly, but in no case later than
the date that is three (3) Trading Days following the date the Exercise Price is
paid to the Company (or with respect to a “cashless exercise,” the date that is
three (3) Trading Days following the Exercise Date) (the “Delivery Date”),
provided that the Common Stock is then DTC Eligible, deliver or cause the
Company’s transfer agent to deliver to the Investor or its broker (as designated
in the Notice of Exercise), via reputable overnight courier, a certificate,
registered in the name of the Investor or its designee, representing DTC
Eligible Common Stock equal to the applicable number of Delivery Shares. If the
Common Stock is not DTC Eligible at such time, such shall constitute a breach of
this Warrant, and the Company shall instead, on or before the applicable date
set forth above in this subsection, issue and deliver to the Investor or its
broker (as designated in the Notice of Exercise), via reputable overnight
courier, a certificate, registered in the name of the Investor or its designee,
representing the applicable number of Delivery Shares. For the avoidance of
doubt, the Company has not met its obligation to deliver Delivery Shares within
the required timeframe set forth above unless the Investor or its broker, as
applicable, has actually received the certificate representing the applicable
Delivery Shares no later than the close of business on the latest possible
delivery date pursuant to the terms set forth above.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) The Investor shall be deemed to be the holder of the Delivery Shares
issuable to it in accordance with the provisions of this Section 3.2 on the
Exercise Date.
 
3.3 Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Investor would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Investor an amount in cash (by delivery
of a certified or official bank check or by wire transfer of immediately
available funds) equal to the product of (i) such fraction multiplied by (ii)
the Fair Market Value of one Warrant Share on the Exercise Date.
 
3.4 Ownership Limitation. Notwithstanding anything to the contrary contained in
this Warrant or the other Transaction Documents, if at any time the Investor
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause the Investor (together with its
affiliates) to own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), the Company
must not issue to the Investor shares of Common Stock which would exceed the
Maximum Percentage. The shares of Common Stock issuable to the Investor that
would cause the Maximum Percentage to be exceeded are referred to herein as the
“Ownership Limitation Shares”. From time to time, the Investor may notify the
Company in writing of the number of the Ownership Limitation Shares that may be
issued to the Investor without causing the Investor to exceed the Maximum
Percentage. Upon receipt of such notice, the Company shall be unconditionally
obligated to immediately issue such designated shares to the Investor, with a
corresponding reduction in the number of the Ownership Limitation Shares.
Notwithstanding the forgoing, the term “4.99%” above shall be replaced with
“9.99%” at such time as the Market Capitalization of the Common Stock is less
than $10,000,000.00. Notwithstanding any other provision contained herein, if
the term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence,
such change to “9.99%” shall be permanent. For purposes of this Warrant, the
term “Market Capitalization of the Common Stock” shall mean the product equal to
(A) the average VWAP of the Common Stock for the immediately preceding fifteen
(15) Trading Days, multiplied by (B) the aggregate number of outstanding shares
of Common Stock as reported on the Company’s most recently filed Form 10-Q or
Form 10-K. By written notice to the Company, the Investor may increase, decrease
or waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61­day notice
requirement is enforceable, unconditional and non­-waivable and shall apply to
all affiliates and assigns of the Investor.
 
4. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the
Investor a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.
 
5. Rights of the Investor. The Investor shall not, by virtue of this Warrant
alone, be entitled to any rights of a stockholder in the Company, either at law
or in equity, and the rights of the Investor with respect to or arising under
this Warrant are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
 
6. Protection Against Dilution and Other Adjustments.
 
6.1 Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split­up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price and other applicable amounts, but the
aggregate purchase price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 6.1 shall become effective automatically at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.
 
 
4

--------------------------------------------------------------------------------

 
 
6.2 Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 6.1 above), then the Company shall make appropriate
provision so that the Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Investor immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Investor
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
6.3 Notice of Adjustment. Without limiting any other provision contained herein,
when any adjustment is required to be made in the number or kind of shares
purchasable upon exercise of this Warrant, or in the Exercise Price, pursuant to
the terms hereof, the Company shall promptly notify the Investor of such event
and of the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
 
7. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock issuable on the exercise of this Warrant, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Investor and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.
Nothing in this Section 7 shall be deemed to limit any other provision contained
herein.
 
8. Transfer to Comply with the Securities Act. This Warrant and the Warrant
Shares have not been registered under the 1933 Act. None of the Warrant Shares
may be sold, transferred, pledged or hypothecated without (a) an effective
registration statement under the 1933 Act relating to such security or (b) an
opinion of counsel reasonably satisfactory to the Company that registration is
not required under the 1933 Act; provided, however, that the foregoing
restrictions on transfer shall not apply to the transfer of any security to an
affiliate of the Investor. Until such time as registration has occurred under
the 1933 Act, each certificate for this Warrant and any Warrant Shares shall
contain a legend, in form and substance satisfactory to counsel for the Company,
setting forth the restrictions on transfer contained in this Section 8;
provided, however, that the Company acknowledges and agrees that any such legend
shall be removed from all certificates for DTC Eligible Common Stock delivered
hereunder as such Common Stock is cleared and converted into electronic shares
by the DTC, and nothing contained herein shall be interpreted to the contrary.
Any such transfer shall be accompanied by a transferor assignment substantially
in the form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Investor.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Registration.  The Company shall include in the next registration statement
it files with SEC (or on the subsequent registration statement if such
registration statement is withdrawn) all shares issuable upon exercise of the
Warrant.
 
10. Warrant Agent. The Company may, by written notice to the Investor, appoint
an agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock
on the exercise of this Warrant pursuant hereto, exchanging this Warrant
pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.
 
11. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Investor as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.
 
12. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Subscription
Agreement, the terms of which are incorporated herein by reference.
 
13. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Subscription Agreement, taken together, contain the
full understanding of the parties hereto with respect to the subject matter
hereof and thereof and there are no representations, warranties, agreements or
understandings with respect to the subject matter hereof and thereof other than
as expressly contained herein and therein.
 
14. Governing Law. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of New York, without giving effect to the
principles thereof regarding the conflict of laws.
 
15. Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE
TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
16. Remedies. The remedies at law of the Investor under this Warrant in the
event of any default or threatened default by the Company in the performance of
or compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Investor in
the Subscription Agreement, at law or equity, to the fullest extent permitted by
law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
17. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall Signatures delivered via facsimile or email
shall be considered original signatures for all purposes hereof.
 
18. Attorneys’ Fees. In the event of any arbitration, litigation or dispute
arising from this Warrant, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by said prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.
 
19. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.
 
20. Time of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Warrant.
 
21. Descriptive Headings. Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
[Remainder of page intentionally left blank; signature page follows]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized as of the Issue Date.
 


COMPANY:


Islet Sciences, Inc.




By:


Printed Name:


Title:


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ISLET SCIENCES, INC.
WARRANT DATED [●]
WARRANT CERTIFICATE NO. [1]


NOTICE OF EXERCISE OF WARRANT
 
The undersigned Investor hereby irrevocably elects to purchase ____________
Warrant Shares pursuant to the above referenced Warrant. Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.
 
(1)
The undersigned Investor hereby exercises its right to purchase ____________
Warrant Shares pursuant to the Warrant.

 
(2)
(PLEASE CHECK ONE METHOD OF PAYMENT)

 
__ The Investor shall pay the sum of $____________ to the Company in accordance
with the terms of the Warrant OR
 
 __ The Investor shall exercise the Warrant in a cashless exercise in accordance
with the terms of the Warrant.
 
(3)
Pursuant to this Exercise Agreement, the Company shall deliver to the holder
____________ Warrant Shares in accordance with the terms of the Warrant.

 


 
Dated: ____________,
20__                                                             Name of
Investor:


______________________________
(Print)
Name:___________________________                                                        
Title:___________________________
Date:___________________________
 
 (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
9

--------------------------------------------------------------------------------

 
 
Warrant Shares Exercise Log
 
Date
 
Number of Warrant
Shares Available to be
Exercised
 
Number of Warrant Shares
Exercised
 
Number of
Warrant Shares
Remaining to
be Exercised
                                                                               
                                                                               
                                                                               
                                                                               
 

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ISLET SCIENCES, INC.
WARRANT DATED [●]
WARRANT CERTIFICATE NO. [1]
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of [●] (the
“Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of ISLET SCIENCES, INC. specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person
attorney-in­-fact to transfer the undersigned’s respective right on the books of
ISLET SCIENCES, INC. with full power of substitution.
 
Transferees
 
Percentage Transferred
 
Number Transferred
                             



Dated:                             ,           
______________________




[Transferor Name must conform to the name of the Investor as specified on the
face of the Warrant]


By:                                           
Name:                                                      


Signed in the presence of:


______________________
(Name)




ACCEPTED AND AGREED:


______________________
[TRANSFEREE]


By:                                           
Name:                                                     
 
11

--------------------------------------------------------------------------------